Citation Nr: 0738326	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  06-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement an increased rating for arthritis of the 
right knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
post operative medial meniscectomy of the right knee, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  

At the September 2007 hearing before the Board, the veteran 
contended that several conditions were etiologically related 
to the service connected right knee disability.  As such, the 
RO is to contact the veteran to identify the specific 
conditions, if any, for which he is claming service 
connection as secondary to the service connected knee 
disability and conduct the appropriate disposition with 
respect to any such claim, bearing in mind the fact that 
claims for service connection for a right foot condition, 
right leg condition, and a low back condition as secondary to 
the service connected right knee disability were previously 
denied by a July 2005 rating decision and claims for service 
connection for a bilateral hip condition and left leg 
condition as secondary to the service connected right knee 
disability were denied by a May 2007 rating decision.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

At the September 14, 2007, hearing before the Board, the 
veteran testified that he had received relevant treatment for 
his right knee at a VA medical facility on 


September 10, 2007.  The records from this treatment are not 
of record, and the veteran's representative requested that 
these records be obtained prior to the adjudication of the 
veteran's appeal.  Under these circumstances, and inasmuch as 
the VA is on notice of the potential existence of these 
records, the records, if in existence, should be obtained 
prior to any further appellate review of this case.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must conduct the appropriate 
development to obtain the records from 
the right knee treatment reported to have 
been rendered at a VA medical facility on 
September 10, 2007, and any other VA 
pertinent VA treatment records that have 
not already been obtained.  The attempts 
made to secure this evidence must be 
documented in the claims file by the RO.  
If after making reasonable efforts to 
obtain these records the RO is unable to 
secure same or they are unavailable, the 
RO must briefly explain the efforts that 
the RO made to obtain these records.  The 
veteran must then be given an opportunity 
to respond.

2.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



